DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment of 2/19/2021. It is noted that in the amendment, applicant has amended claims 1-2, 7 and 10; canceled claims 4-6, 9, 17 and 19-20, and added a new set of claims, i.e., claims 21-27, into the application. There is not any change to the drawings and the specification.
3.	As amended and newly-added, the pending claims are claims 1-3, 7-8, 10-16, 18 and 21-27 which claims are subjected to the following restriction.
Applicant should note that the following restriction is a modification of the restriction mailed to applicant on 7/13/2020 which modification is made based on the addition of new claims 21-27 into the application as provided in the amendment of 2/19/2021.
Election/Restrictions
4.         Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Claims 2-3, 10 and 21-23, drawn to a composition or a formed body having a particle with specific features related to the material of the particle and its percentage in a medium/body, classified in G02B1/00; 
II.         Claims 12-16, 18 and 27, drawn to a laminate having a formed body with a particle and a layer for supporting the formed body with specific features related , classified in G02B5/00; and
III.         Claims 24-26, drawn to a formed body having a particle and a medium of specific resin/cured product of a curable compound, classified in C08L33/10.
5.         Claim 7 links inventions I-III.  Note that each of claims 8 and 11 does not recite any feature(s) used to group the claims as mentioned above, thus those claims will be examined with the linking claim 7 and the claims of the elected invention. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim 7.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.         The inventions are distinct, each from the other because of the following reasons:

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
7.         Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
8.         Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Response to Arguments
10.	The amendments to the claims as provided in the amendment of 2/19/2021 and applicant's arguments provided in the mentioned amendment, pages 8-13, have been fully considered and yielded the following conclusions.
A) Regarding to the objection to the drawings as set forth in the office action of 11/30/2020, the cancelation of claims 9, 17 and 19-20 in the amendment of 2/19/2021, and applicant’s arguments as provided in the mentioned amendment, page 8, are sufficient to overcome the objection to the drawings.
B) Regarding to the rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the rejection of claims 2 and 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth in the office action of 11/30/2020, the amendments to the claims 2 and 8, and the cancelation of claim 5, as provided in the amendment of 
C) Regarding to the rejection of claims 1, 7-9, 11, 17 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, 16 and 18-19 of copending Application No. 16/242,152, hereafter CA ‘152 as set forth in the office action of 11/30/2020, the amendments to the claims as provided in the amendment of 2/19/2021 and applicant's arguments provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome the mentioned rejection.
D) Regarding to the rejection of claims 7-11, 17 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US Publication No. 2003/0020887), the rejection of claims 1-3, 7-9, 11, 17 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al (JP reference No. 2015-28621, hereafter JP ‘621, submitted by applicant), and the rejection of claims 4-6 and 10, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al in view of Chung et al (US Publication No. 2008/0121521),
as set forth in the office action of 10/30/2021, the amendments to the claims as provided in the amendment of 2/19/2021, and applicant’s arguments provided in the mentioned amendment, pages 10-13, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
11.	Claims 21-22 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 21: the feature thereof “a wavelength range of 10 µm” (line 2) is unclear. It is unclear why a range (examiner’s emphasis) has only one value? Further, the mentioned feature is confusing with the feature of “a wavelength of 10 µm” recited in its base claim 1, line 2. Should the terms “a wavelength range of 10 µm” (claim 21, line 2) be changed to --the wavelength of 10 µm--?
b) Claim 22 is objected to and is suggested to amend as those set forth in element a) above.
Claim Rejections - 35 USC § 102
12.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claims 1, 3, 7-8, 10-11 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa et al (US Publication No. 2016/0282612).

a) an organic curable resin, see paragraphs [0028]-[0041]; and
 	b) particles which is made by Ge, see paragraphs [0051]-[0054], in particular, paragraph [0053].
Regarding to the refractive index of the particles in a wavelength of 10 µm as recited in present claims 1, 7 and 21-22, the material of the particles used in the formed body as provided by Ogawa et al is Ge, see paragraph [0053], which is the same material used to make the claimed device as disclosed by applicant in the present specification, thus the refractive index of the Ge for the particles used in the formed body provided by Ogawa et al is inherently in the range of 1.3 to 5.0 for a wavelength of 10 µm as recited in each of claims 1 and 7 and in the range of 3.4 to 4.0 as recited in each of claims 21-22.
Regarding to the feature that the refractive index of the formed body is in the range of 1.3 to 5.0 in the wavelength range of 8 to 14 µm as recited in present claim 8, it is noted that the formed body as provided by Ogawa et al comprises a curable organic resin and particles made by Ge which is the same structure as the formed body recited in present claim 7 thus the refractive index of formed body provided by Ogawa et al is inherently in the range of 1.3 to 5.0 for a range of wavelength from 8 to 14 µm as recited in present claim 8.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 
Regarding to the feature that the body is used for transmission of far infrared as recited in the preamble of claim 1, such feature is not given a patentable weight. Applicant should note that the recitation of “far infrared transmitting”, see claim 1 on line 1, is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding to the feature that the body is used for transmission of far infrared ray as recited in present claim 11, such feature is not given a patentable weight. Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present claims, there is not any specific structure of the formed body being claimed except the curable resin and the particles which both elements are clearly disclosed in the formed body provided by Ogawa et al.
Claim Rejections - 35 USC § 103
15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al.

However, the range governing the ratio of particles with respect to the solid body of the composition as provided by Ogawa et al has an overlapped range, i.e., from 15% to 40%, with the range as recited in the present claim 2, thus one skilled in the art can utilize the formed body provided by Ogawa et al with a ratio of 30% which is inside the range disclosed by Ogawa et al and thus the formed body provided by Ogawa et al having a ratio of particles with respect to the solid body of the composition about 30% as modified by one skilled in the art meets the condition as claimed in the present claim 2. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the formed body provided by Ogawa et al by adjusting an amount of particles with respect to the body of the composition by any suitable number which is larger than 15% to meet a particular application.
17.       Claims 1-3, 7-8, 10-11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al (JP reference No. 2015-28621, hereafter JP ‘621) in view of Hasegawa (US Publication No. 2003/0020887) and Chung et al (US Publication No. 2008/0121521) (all of record).
Note: the US Publication No. 2016/0116653, hereafter US ‘653 which was mailed to applicant in the office action of 11/30/2020, is used as an equivalent English translation of the mentioned JP reference No. 2015-28621.

Regarding to the feature that the composition has a far-infrared transmittance in the range of 8 to 14 µm, it is noted that the formed body made by particle(s) of ITO material dispersed in a solvent as disclosed by Murayama et al has a similar structure as that recited in the claim thus the formed body provided by Murayama et al has a similar optical feature, i.e. far-infrared transmittance, as that of the device claimed.
Regarding to the refractive index of the inorganic material as recited in present claims 1, 7 and 21-23, the inorganic material dispersed in the formed body as provided by Murayama et al is ITO which is the same material used to make the claimed device as disclosed by applicant in the present specification, see paragraph [0016] and Table 1, … for example, thus the refractive index of the ITO for the particles used in the formed body provided by Murayama et al is inherently in the range of 1.3 to 5.0 for a range of wavelength from 8 to 14 µm.
Regarding to the feature related to the mass% of the particle with respect to a total solid content as recited in present claim 2, the ratio of particles with respect to the solid body of the composition is 40% or more, see [001] of US ‘653.
It is noted that in the composition provided by Murayama et al, while Murayama et al discloses the particle is made by ITO material, they do not explicitly disclose that the material of the particles includes at least one of a Ge particle, a Si particle, a ZnSe particle or a ZnS particle as claimed. However, a formed body for far-infrared transmittance wherein the formed body 
In particualr, Hasegawa discloses a formed body for far-infrared transmittance which includes a range of 8 to 12 µm wherein the formed body comprises particles made by inorganic materials such as ZnS material, see paragraphs [0011]-[0012] and [0021] and Example 1, or Ge material, see Example 7. 
Regarding to the refractive index of the inorganic material as recited in present claims 7-8, the inorganic material disclosed in Example 1, i.e., ZnS or in Example 7, i.e., Ge is the same materials used to make the claimed device as disclosed by applicant in the present specification, see paragraph [0016], … for example, thus the refractive index of the ZnS or Ge for the particles used in the formed body provided by Hasegawa is inherently in the range of 1.3 to 5.0 as claimed. Further, a formed body having a medium and particles wherein the particles is made by Ge or ITO material is known to one skilled in the art as can be seen in the device provided by Chung et al, see paragraph [0017]. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize any suitable material including the material of Ge instead of ITO as disclosed by Hasegawa and Chung et al to meet a particular application. Applicant should note that it was decided in the Courts that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin et al, 125 USPQ 416.
Conclusion
18.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872